The appeal in this case was dismissed for want of prosecution on January 30, 1933. A motion to reinstate was filed by appellant's present counsel on June 1, 1933, which motion was sustained by the court. A suggestion of error to this ruling, and a motion to vacate the judgment reinstating the cause was filed, and the matter was continued by order on the minutes.
When the case was dismissed on January 30, 1933, and that term of court ended on the first Monday in March, 1933, the power of the court to reinstate, or to have any further control over the matter, was at an end. Lane  Standley v. Wheless, 46 Miss. 666.
Consequently, we erred in reinstating the appeal, and the suggestion of error is sustained and the appeal dismissed. Sustained.